This opinion is subject to revision before final
                        publication in the Pacific Reporter

                                 2017 UT 47


                                    IN THE

       SUPREME COURT OF THE STATE OF UTAH

                         HADLEY CHRISTENSEN,
                              Appellee,
                                       v.
                         JUAB SCHOOL DISTRICT,
                               Appellant.

                              No. 20160047
                          Filed August 11, 2017

                            On Direct Appeal

                      Fourth District, Nephi
                 The Honorable Jennifer A. Brown
                         No. 150600003

                                 Attorneys:
                Dallas B. Young, Provo, for appellee
           Kasey L. Wright, Pleasant Grove, for appellant

    JUSTICE DURHAM authored the opinion of the Court in which
       CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
            JUSTICE HIMONAS, and JUSTICE PEARCE joined.

   JUSTICE DURHAM, opinion of the Court:
                           INTRODUCTION
    ¶1 Hadley Christensen claims reimbursement pursuant to Utah
Code section 52-6-201, from his former employer, Juab School
District, for attorney fees and costs incurred in a successful defense
against charges of aggravated sexual abuse of a child. The two issues
before us are (1) whether the right to reimbursement attaches based
on the allegations within the information, or under a more fact-
specific inquiry, and (2) where reimbursement is appropriate,
whether it applies to all costs incurred in defending against the
information. The district court found no genuine dispute of material
fact and granted partial summary judgment to Christensen. The
                 CHRISTENSEN v. JUAB SCHOOL DISTRICT
                        Opinion of the Court
court explained that Juab School District’s arguments reflect a
position expressly rejected by this court in Acor v. Salt Lake City
School District, 2011 UT 8, ¶ 20, 247 P.3d 404. We agree and affirm the
district court’s grant of partial summary judgment. The district court
awarded judgment pursuant to a stipulation entered by the parties.
Therefore, the second issue is moot and we decline to address it. See
Poulton v. Cox, 2016 UT 9, ¶ 5, 368 P.3d 844.
                             BACKGROUND
    ¶2 In December 2012, Hadley D. Christensen, then a fifth-grade
teacher for Juab School District, allowed a former student to attend a
sleepover with his daughter at his residence. The sleepover was not
sanctioned by Juab School District and occurred during Christmas
break. The student’s presence at the sleepover was not related to
Christensen’s status as a teacher, but rather because of her friendship
with Christensen’s daughter. Christensen was subsequently accused
of sexually assaulting the student during the sleepover.
    ¶3 On January 2, 2013, the Utah County Attorney’s Office filed
a criminal information against Christensen. The information
included one count of aggravated sexual abuse of a child, pursuant
to Utah Code section 76-5-404.1(4). The charge was based on three
aggravating elements: (1) “the accused caused bodily injury or
severe psychological injury,” (2) “the offense was committed by a
person who occupied a position of special trust in relation to the
victim,” and (3) “the accused caused . . . penetration, however
slight.” Id. 76-5-404.1(4)(b), (h), (j). The criminal information relied on
Christensen’s former teacher-student relationship with the victim as
the basis for the “position of special trust” enhancement.
    ¶4 During criminal trial proceedings, Christensen moved for a
directed verdict as to the aggravating elements of “position of special
trust” and causing “bodily injury or severe psychological injury.”
The district court granted the directed verdict, citing both the State’s
failure to present evidence that Christensen had used his position of
special trust to exercise influence over the victim and lack of
evidence of any injury. The court allowed the charge of aggravated
sexual assault of a child based on the third aggravating factor to go
to the jury, which found Christensen not guilty.
   ¶5 In January 2015, Christensen filed suit in district court
pursuant to Utah Code section 52-6-201(1) (the Reimbursement
Statute) in district court for reasonable attorney fees and costs that
Juab School District refused to pay. The Reimbursement Statute
provides that public employees “shall” be reimbursed for
“reasonable attorney fees and court costs necessarily incurred in the

                                    2
                         Cite as: 2017 UT 47
                         Opinion of the Court
[successful] defense of [an] indictment” that is “in connection with or
arising out of” their employment if it is inter alia “under color of the
. . . employee’s authority.” Id. The district court granted
Christensen’s motion for summary judgment and ordered
reasonable attorney fees and costs and ultimately entered judgment
in an amount based on a prior stipulation by the parties. The
defendant, Juab School District, appeals this decision on grounds of
incorrect application of the Reimbursement Statute. This court has
jurisdiction over this appeal under Utah Code section 78A-3-
102(3)(j).
                       STANDARD OF REVIEW
   ¶6 Summary judgment requires a showing “that there is no
genuine dispute as to any material fact and the moving party is
entitled to judgment as a matter of law.” UTAH R. CIV. P. 56(a). “In
reviewing a [district] court’s grant of summary judgment, we give
the [district] court’s legal decisions no deference, reviewing for
correctness.” Waddoups v. Amalgamated Sugar Co., 2002 UT 69, ¶ 21,
54 P.3d 1054. “In matters of . . . statutory interpretation, an appellate
court reviews a [district] court’s ruling for correctness and gives no
deference to its legal conclusions.” Stephens v. Bonneville Travel, Inc.,
935 P.2d 518, 519 (Utah 1997).
                               ANALYSIS
    ¶7 Plaintiff, Christensen, sought a motion for partial summary
judgment, claiming that allegations in the information regarding
Christensen’s former teacher-student relationship with the victim
were sufficient to attach a right of reimbursement under the color-of-
authority prong of the Reimbursement Statute. Juab School District
sought a cross-motion for summary judgment, arguing that the
statute required an inquiry into the employment-relatedness of the
actual events themselves, rather than relying on the allegations
within the information. The Utah Rules of Civil Procedure require a
“show[ing] that there is no genuine dispute as to any material fact”
for summary judgment. UTAH R. CIV. P. 56(a). The facts in this case
are undisputed. The only issue in dispute is the proper application of
the Reimbursement Statute, which is a question of law. Therefore,
the court was correct in issuing summary judgment. We affirm the
court’s holding that “the allegation and related enhancement
attached [Christensen’s] right to reimbursement pursuant to the
Reimbursement statute” and its grant of Christensen’s motion for
partial summary judgment.
   ¶8 We first address the Reimbursement Statute and our
reasoning for rejecting any application that analyzes actual events,

                                   3
                CHRISTENSEN v. JUAB SCHOOL DISTRICT
                       Opinion of the Court
rather than allegations in an employment-relatedness inquiry. Next,
we apply statutory interpretation principles to the Reimbursement
Statute. Finally, we examine how the only prong of the
Reimbursement Statute that is at issue in this case—“under color of
authority”—has been previously defined by this court and apply it
to the facts of this case. We hold that Christensen is entitled to
reasonable attorney fees and costs.
              I. THE REIMBURSEMENT STATUTE PROVIDES
         REIMBURSEMENT FOR THE SUCCESSFUL DEFENSE
     AGAINST “AN INFORMATION FILED . . . IN CONNECTION
         WITH OR ARISING OUT OF” THE ACTS OF A PUBLIC
                        OFFICER OR EMPLOYEE
    ¶9 The Reimbursement Statute is “aimed at protecting public
employees from the costs of successfully defending against criminal
charges that arise out of public employment.” Acor v. Salt Lake City
Sch. Dist., 2011 UT 8, ¶ 17, 247 P.3d 404. Generally, it provides
reimbursement for any public employee’s successful defense against
employment-related charges. Id. ¶ 20. The statute includes three
separate prongs under which criminal charges arise in employment-
related circumstances: (1) “performance of the employee’s duties,”
(2) “the scope of employment, or” (3) “under the color of authority.”
Acor, 2011 UT 8, ¶ 22. The three prongs of the Reimbursement
Statute are disjunctive. Therefore, an individual need only prove one
prong to recover litigation costs.
    ¶10 This court’s precedent in Acor holds that the job-relatedness
of an employee’s conduct “be evaluated at a high level of generality,
without regard to the actual guilt or innocence of the charged party.”
2011 UT 8, ¶ 19. Further, it distinguishes “color of authority,” the
prong on which the plaintiff’s claim to reimbursement in this case is
based, as distinct from the first two prongs of the Reimbursement
Statute. Id. ¶¶ 27–28.
    ¶11 It is not guilt or innocence that matters under the color-of-
authority prong, but rather the allegations within the criminal
information. Juab School District mistakenly argues that a specific
inquiry into the employment-relatedness of the district attorney’s
charges against Christensen is inconsistent with this court’s decision
in Acor. In that decision, this court reversed the lower court’s ruling
and granted reasonable attorney fees and costs to the plaintiff, who
was acquitted of criminal charges related to the alleged sexual abuse
of a former student. Id. ¶ 2. The school district in that case attempted
to show actual guilt by including evidence of an admission of an
inappropriate relationship, and a journal account of the relationship,
which was excluded at trial based on Fourth Amendment violations.

                                   4
                         Cite as: 2017 UT 47
                         Opinion of the Court
Id. ¶ 12. We rejected an argument that evidence excluded at trial,
which if admitted would have established actual guilt, should
preclude the plaintiff from recovering attorney fees and costs when
acquitted. Id. ¶ 19. Actual guilt or innocence was irrelevant; the
employee only needed to show that the charges were related to her
employment and that she was acquitted.
   ¶12 Also irrelevant in Acor was consideration of whether the
criminal acts “advance[d] the employer’s interests or [were] the kind
of activity the employee was asked to perform”; such reasoning
“would eviscerate the terms and conditions of The Reimbursement
Statute, since criminal conduct would rarely if ever be in the
employer’s interest or at its behest.” Id. ¶ 22. Rather, the statute
“implies a general inquiry into the causal relationship between the
employee’s conduct and the underlying criminal charges.” Id.
    ¶13 This court held in Acor that the plaintiff was entitled to
reimbursement under both the first and the second prongs of the
Reimbursement Statute, because the plaintiff’s “performance of her
responsibility of interacting with [the victim] . . . gave rise to the
criminal charges against her.” Id. ¶ 24. We declined to “permit[] a
reexamination of an employee’s guilt of the underlying criminal
conduct under the guise of an inquiry into employment-
relatedness.” Id. ¶ 23. Instead, we concluded that “[i]f the acts . . .
giving rise to such charges occur at a time and place of authorized
employment, acquittal of those charges generally will suffice to
entitle the employee to reimbursement.” Id.
    ¶14 The Acor opinion clarifies the interpretation of the three
prongs of The Reimbursement Statue under which employees are
entitled to reimbursement. While the first two prongs require an
inquiry into the “time, place, and nature of the acts giving rise to the
criminal charges,” id. ¶ 23, the third prong—under color of
authority—suggests a much broader scope, “requir[ing] only action
under color of authority.” Id. ¶ 28. State v. Watkins clarifies what
constitutes “color of authority by defining someone in a “position of
special trust” in terms of a person who occupies “a position of
authority, who, by reason of that position is able to exercise undue
influence over the victim.” 2013 UT 28, 309 P.3d 209, superseded by
statute, UTAH CODE § 76-5-404.1(4).
    ¶15 Here, Juab School District has engaged in a similarly faulty
line of reasoning as pursued by the school district in Acor. In this
case, however, rather than asserting evidence of guilt as proof that
the acts were outside the performance or scope of employment (the
first two prongs), Juab School District has relied on Christensen’s
innocence, the district’s lack of knowledge or approval of the

                                   5
                CHRISTENSEN v. JUAB SCHOOL DISTRICT
                       Opinion of the Court
sleepover, and the actual circumstances to attempt to preclude him
from recovering reasonable attorney fees and costs. It claims that
because the sleepover was not actually related to the “time, place,
[or] nature” of his employment, Christensen could not have been
acting under color of authority. Acor, 2011 UT 8, ¶ 23. This, however,
is inconsistent with Acor and would mean that the more baseless the
allegations against public employees are, the less likely it would be
that the employee would be able to recover attorney fees and costs
for a defense. Such an outcome would not only run contrary to the
purpose of the statute, which is to compensate employees for costs
incurred in defending against criminal charges from which they are
ultimately acquitted, but also run counter to the plain language of
the statute.
    ¶16 We reject Juab School District’s argument that the
Reimbursement Statute requires an inquiry into whether the actions
of the employee must be actually tied to his or her employment,
rather than merely alleged to be so. Rather, we reaffirm our holding
in Acor that the Reimbursement Statute only requires that the
allegations or charges in the criminal information “aris[e] out of” or
are “connect[ed]” with the defendant’s employment. UTAH CODE
§ 52-6-201(1).
 II. STATUTORY INTERPRETATION OF THE REIMBURSEMENT
     STATUTE SHOWS THAT CHRISTENSEN IS ENTITLED TO
                    REIMBURSEMENT
       ¶17 Whether Christensen is entitled to reimbursement is a
matter of statutory interpretation. We have many “modes of
statutory construction” that we can use when a statute is
ambiguous. Marion Energy, Inc. v. KFJ Ranch P’ship, 2011 UT 50, ¶ 15,
267 P.3d 863. We use these tools only when a statute is “susceptible
to two or more reasonable interpretations after we have conducted a
plain language analysis.” Id. Here, Juab School District argues that
the legislature could have spoken more clearly if it intended to
attach a right to reimbursement based on allegations in a criminal
information. However, “it will always be the case that the legislature
could have spoken more clearly if it had anticipated the precise
question before the court.” In re Adoption of Baby E.Z., 2011 UT 38,
¶ 75, 266 P.3d 702 (Lee, J., concurring). Such an argument “adds
nothing analytically” to our inquiry. Id. A plain reading of the
Reimbursement Statute requires an analysis of the allegations in the
criminal information, rather than an analysis of the actual events
leading up to the charges. Therefore, the issue of the right to
reimbursement in this case can be resolved by the plain meaning of
the statute. Although the petitioner invokes an examination of

                                  6
                         Cite as: 2017 UT 47
                         Opinion of the Court
potentially bad public policy of having reimbursement arise out of
the charges made by a prosecutor rather than the actual acts of the
individual petitioning for reimbursement, we decline to address
these policy arguments because the language of the Reimbursement
Statute is plain and unambiguous.
    ¶18 The Reimbursement Statute first requires that an
“information is filed against[] an officer or employee.” UTAH CODE
§ 52-6-201(1). Both parties agree that Christensen, at all relevant
times, was a Juab School District employee. Juab School District is a
governmental entity, and therefore he is a public employee for
purposes of the Reimbursement Statute. The State of Utah filed a
criminal information against Christensen on December 31, 2012,
fulfilling the preliminary requirements of the Reimbursement
Statute.
    ¶19 We next consider whether Christensen is exempt from
reimbursement based on any exception within the Reimbursement
Statute. The Reimbursement Statute cuts off reimbursement for an
“officer or employee” who “is found guilty of substantially the same
misconduct that formed the basis for the indictment or information.”
Id. The trial court in the underlying criminal proceedings granted
motions for a directed verdict on both the position of special trust
prong and the severe injury prong. Thereafter, the jury found
Christensen not guilty, and therefore this exception to recovery does
not apply.
    ¶20 The Reimbursement Statute requires that the “indictment or
information [be] quashed or dismissed or result[] in a judgment of
acquittal” for a public employee to recover attorney fees and costs.
Id. It also cuts off reimbursement when the criminal information is
“quashed or dismissed upon application or motion of the
prosecuting attorney.” Id. However, because the underlying criminal
proceedings ultimately resulted in Christensen’s acquittal by jury
verdict, Christensen fulfills this requirement and the exception for
the quashing or dismissal “upon application or motion of the
prosecuting attorney” does not apply. Id.
    ¶21 Finally, we consider whether the information was filed “in
connection with or arising out of any act or omission of that officer
or employee during” (1) “the performance of the officer or
employee’s duties,” (2) “within the scope of the officer or
employee’s employment,” or (3) “under color of the officer or
employee’s authority.” Id. This is the requirement that is at issue in
this case, and we find that the information against Christensen was
filed “under color of the . . . employee’s authority,” id., as discussed
in the next section.

                                   7
                CHRISTENSEN v. JUAB SCHOOL DISTRICT
                       Opinion of the Court
    ¶22 The Reimbursement Statute provides that, if the foregoing
requirements are met, then “that . . . employee shall be entitled to
recover reasonable attorney fees and court costs necessarily incurred
in the defense of that indictment or information” and “reasonable
attorney fees and costs necessarily incurred . . . in recovering the
attorney fees and costs allowed under this section,” including those
“incurred on appeal.” Id. § 52-6-201(1), (3).
    III. CHRISTENSEN WAS CHARGED UNDER COLOR OF
AUTHORITY AS A PERSON IN A POSITION OF SPECIAL TRUST
    ¶23 In this case, the parties have agreed that only the third
prong, under color of authority, is at issue. Juab’s analysis of the
“time, place, and nature” of the alleged criminal conduct incorrectly
conflates the three prongs of the statute and misapplies our
precedent set forth in Acor v. Salt Lake City School District, 2011 UT 8,
247 P.3d 404. In Acor, “the time, place, and nature of the acts giving
rise to the criminal charges” were held to apply only to the first two
prongs of the Reimbursement Statute, 2011 UT 8, ¶ 23. Therefore,
any analysis of the “time, place, and nature” of Christensen’s acts, or
whether “his interaction with the child on the night of the alleged
crime was . . . related in any way to his capacity as a teacher” is
irrelevant. The third prong of the Reimbursement Statute, “under
color of authority,” only requires a showing that the “criminal
charges . . . directly arose out of acts alleged to have been committed
under color of . . . authority.” 1 Acor, 2011 UT 8, ¶ 26.
    ¶24 A “position of special trust” was used as an aggravating
factor under Utah Code section 76-5-404.1(4)(h) (aggravated sexual
assault) when Christensen was initially charged in the criminal
information. 2 The “position of special trust” as an aggravating factor


   1  According to State v. Robertson, our analysis of the third prong
in Acor is an alternative basis for the decision, not dicta, and
therefore is controlling on our decision today. State v. Robertson, 2017
UT 27, ¶ 25, ___ P.3d___. We held that “[f]or a decision to become
precedent and trigger stare decisis, ‘it must be (1) [a] deliberate or
solemn decision of a court or judge [2] made after argument of a
question of law fairly arising in a case, and [3] necessary to its
determination.” Id. (second, third, and fourth alterations in original)
(citation omitted). However, “necessary” does “not mean that the
holding must be the singular basis for our ultimate decision.” Id.
¶ 26.
    2 In 2014, the Utah Legislature made changes to Utah Code

section 76-5-404.1 that established by definition those who occupy
                                                         (continued . . .)
                                    8
                         Cite as: 2017 UT 47
                         Opinion of the Court
is related to the “under color of authority” prong in the
Reimbursement Statute. Occupying a position of special trust means
that an individual not only occupies “a position of authority,” but
also “by reason of that position is able to exercise undue influence
over the victim.” UTAH CODE § 76-5-404.1(4)(h) (2012). Therefore, the
court’s definition of a “position of special trust” in Watkins is
relevant to our decision today. See State v. Watkins, 2013 UT 28, ¶ 17,
309 P.3d 209, superseded by statute, UTAH CODE § 76-5-404.1(4).
    ¶25 In Watkins, we held that there was insufficient evidence to
support a conviction of aggravated sexual abuse of a child where the
statute requires proof that “the perpetrator occupied both a ‘position
of authority’ and was ‘able to exercise undue influence’ in relation to
the victim.” Id. ¶ 38. The charge of aggravated sexual abuse of a
child in Watkins arose out of allegations that the defendant, while a
guest at the home of the victim’s father, engaged in inappropriate
sexual touching of the victim. Id. ¶ 5. The district court concluded
that “the position of trust was simply indicated by a mature adult
and a 10-year-old child who had lived in the same home,” and the
jury convicted the defendant as charged. Id. ¶ 9. The court of appeals
upheld his conviction based on an interpretation that a “position of
special trust may be established . . . ‘either by occupying a position
specifically listed by statute or by fitting the definition of a position
of special trust.’” Id. ¶ 11 (footnote omitted) (citation omitted). We
rejected this interpretation, clarifying that to “establish aggravated
sexual abuse of a child” by a person who occupied a position of
special trust in relation to the victim, the State “must prove both that
the defendant occupied a ‘position of authority’ over the victim and
that the position gave the defendant the ability to ‘exercise undue


(continued . . .)
positions of trust relating to a “child” that already met the Watkins
elements. Thus, the state now only needs to prove the two elements
discussed in Watkins, 2013 UT 28, ¶ 38, that “the perpetrator
occupied both a ‘position of authority’ and was ‘able to exercise
undue influence’ in relation to the victim” for defendants to succeed
under the last catch-all definition of “any person in a position of
authority, other than those persons listed [above], which enables the
person to exercise undue influence over the child,” UTAH CODE § 76-
5-404.1(1)(c)(xxii). In this case, however, the analysis needed to
establish that Christensen was in a “position of special trust” came
under the 2012 version of the aggravated sexual abuse statute that
relied on our definition of those who occupy a position of special
trust as defined in Watkins, 2013 UT 28, ¶ 38.

                                   9
                 CHRISTENSEN v. JUAB SCHOOL DISTRICT
                        Opinion of the Court
influence’ over the victim.” Id. ¶ 39 (quoting UTAH CODE § 76-5-
404.1(4)(h)).
    ¶26 Because the color-of-authority prong in the Reimbursement
Statute arises from the aggravating factor of being in “a position of
special trust,” we determine whether Christensen allegedly occupied
“a position of special trust” to determine whether Christensen was
acting “under color of authority.” This is consistent with our analysis
of “color of authority” in Acor, which explained that “criminal
charges . . . arose out of alleged acts committed under color of . . .
authority” where the defendant was “accused of . . . turning her
responsibility of interacting with [the victim] . . . into an opportunity
to sexually abuse,” Acor, 2011 UT 8, ¶ 26, or, in other words, where
she occupied “a position of special trust”—a “‘position of authority’
over the victim . . . that . . . gave the defendant the ability to ‘exercise
undue influence’ over the victim,” Watkins, 2013 UT 28, ¶ 39. The
probable cause statement in the information filed against
Christensen stated that “the defendant was also the victim’s 5th
grade teacher last year.” This implied that not only was he in a
position of authority as a teacher at her school, but that he was able
to exercise undue influence because of the previous student-teacher
relationship, thereby enhancing the allegations against Christensen
based on “a position of special trust” with the victim. Therefore, the
criminal information against him alleging aggravated sexual assault
satisfies the third prong in the Reimbursement Statute of being
charged “under color of authority.”
    ¶27 The criminal charges against Christensen arose out of
alleged acts “under color of authority.” See id. The charges against
him were aggravated based on a “position of special trust,” or
Christensen’s prior teacher-student relationship with the victim.
UTAH CODE § 76-5-404.1(c). An allegation of aggravation based on a
“position of special trust,” as held in Watkins, means that a defendant
both “occupie[s] a ‘position of authority’ over the victim and that the
position gave the defendant the ability to ‘exercise undue influence’
over the victim.” Watkins, 2013 UT 28, ¶ 39 (citation omitted). While
the sleepover was not sanctioned by Juab School District, and while
the directed verdict indicates that Christensen did not use his
position of authority to abuse the victim, the right to reimbursement
does not attach upon analysis of actual events, but rather the alleged
events contained within the criminal information. See Acor, 2011 UT
8, ¶ 23 (rejecting a reexamination of the employee’s actual guilt or
innocence). The probable cause statement in the information pointed
to Christensen’s teacher-student relationship with the victim as
grounds for an aggravated charge. Further, such criminal
information did arise out of allegations of acts made under “color of
                                    10
                         Cite as: 2017 UT 47
                         Opinion of the Court
authority” because, as in Watkins, they alleged that Christensen used
a position of trust to “‘exercise undue influence’ over the victim.”
Watkins, 2013 UT 28, ¶ 39 (citation omitted). Therefore, the
allegations fulfilled this requirement of the Reimbursement Statute,
in that they alleged an act under color of Christensen’s authority as a
teacher.
    ¶28 Christensen, as a public employee who was charged and
successfully defended against a criminal information “filed . . . in
connection with or arising out of [an] act or omission . . . under color
of the . . . employee’s authority” seeks reimbursement for his
expenses under the Reimbursement Statute. UTAH CODE § 52-6-
201(1). The Reimbursement Statute outlines clear requirements to
attach a right for reimbursement. Christensen meets those
requirements, and therefore is entitled to reimbursement.
                             CONCLUSION
    ¶29 A criminal information was filed against Christensen, a
public employee, and he was not found guilty of substantially the
same misconduct. Further, the information resulted in an acquittal,
and was not quashed or dismissed upon motion of the prosecuting
attorney. Finally, the criminal information arose out of alleged acts
under color of Christensen’s authority as the victim’s former teacher.
Therefore, Christensen is entitled to reasonable attorney fees and
costs incurred in the underlying criminal proceedings both in the
civil suit seeking reimbursement and on this appeal. 3
    ¶30 We affirm the district court’s grant of partial summary
judgment to Christensen. As the stipulation to the amount of
attorney fees included costs for bringing an appeal, we do not need
to remand to the district court for a determination of reasonable
costs for the appeal. The parties’ stipulation stands.




   3 Although entitled to actual attorney fees and costs, Christensen
has expressly waived a determination of those costs by stipulating to
a specified amount with the school district. Redevelopment Agency of
Salt Lake City v. Tanner, 740 P.2d 1296, 1299–1301 (Utah 1987)
(holding that a party could not challenge a stipulated issue unless
they could show that the stipulation was invalid).

                                  11